
	

116 S1073 IS: Protecting LGBTQ Youth Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1073
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2019
			Mr. Kaine (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to ensure protections for lesbian, gay,
			 bisexual, and transgender youth and their families.
	
	
		1.Short title
 This Act may be cited as the Protecting LGBTQ Youth Act.
 2.Amendments to CAPTAThe Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended— (1)in section 104 (42 U.S.C. 5105)—
 (A)in subsection (a)— (i)in paragraph (1)—
 (I)by redesignating subparagraphs (N) and (O) as subparagraphs (O) and (P), respectively; (II)by inserting after subparagraph (M) the following:
							
 (N)child abuse and neglect issues facing lesbian, gay, bisexual, and transgender youth and families, including providing recommendations for improving the collection of data at the Federal, State, and local levels to better identify young people who may be at risk of, or experiencing, child abuse or neglect because of their sexual orientation or gender identity;; 
 (III)in subparagraph (O), as so redesignated, by striking subparagraph (O) and inserting subparagraph (P); and (IV)in clause (ix) of subparagraph (P), as so redesignated, by inserting (including sexual orientation and gender identity) after sex; and
 (ii)in paragraph (2), by striking paragraph (1)(O) and inserting paragraph (1)(P); and (B)in subsection (b), by inserting or lesbian, gay, bisexual, and transgender youth after children with disabilities;
 (2)in section 105(a)(1)(E) (42 U.S.C. 5106(a)(1)(E)), by inserting and lesbian, gay, bisexual, and transgender youth after children with disabilities; (3)in section 106(d)(1) (42 U.S.C. 5106a(d)(1)), by inserting , disaggregated by demographic characteristics such as age, sex (including sexual orientation and gender identity), race, family structure, household relationship, school enrollment and education attainment, disability, grandparents as caregivers, labor force status, work status in previous year, and income in previous year before the period;
 (4)in section 107 (42 U.S.C. 5106c)— (A)in subsection (a)—
 (i)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (ii)by inserting after paragraph (2) the following:
						
 (3)the assessment and investigation of cases involving lesbian, gay, bisexual, and transgender youth who are suspected victims of child abuse or neglect;; 
 (B)in subsection (b)(5), by striking paragraphs (1) through (3) and inserting paragraphs (1) through (4); and (C)in subsection (c)(1)—
 (i)by redesignating subparagraphs (G) through (J) as subparagraphs (H) through (K), respectively; and (ii)by inserting after subparagraph (F) the following:
						
 (G)individuals experienced in working with lesbian, gay, bisexual, and transgender youth and families;; (5)in section 201(b)(1)(G) (42 U.S.C. 5116(b)(1)(G)), by inserting (including lesbian, gay, bisexual, and transgender youth and families) before the semicolon;
 (6)in section 202 (42 U.S.C. 5116a)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting and families with other vulnerable youth, including lesbian, gay, bisexual, and transgender youth before the semicolon; and (ii)in subparagraph (B), by striking and public sector and private nonprofit sector service providers, and parents with disabilities and inserting public sector and private nonprofit sector service providers, parents with disabilities, and parents of other vulnerable youth, including lesbian, gay, bisexual, and transgender youth; and
 (B)in paragraph (3)— (i)in subparagraph (C), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (D), by striking the period and inserting ; and; and (iii)by adding at the end the following:
						
 (E)will integrate its efforts with individuals and organizations experienced in working in partnership with families with vulnerable youth, including lesbian, gay, bisexual, and transgender youth, and with the child abuse and neglect prevention activities of the State, and demonstrate a financial commitment to those activities.; and
 (7)in section 206(4) (42 U.S.C. 5116f(4)), by striking and parents with disabilities and inserting parents with disabilities, and families with other vulnerable youth, including lesbian, gay, bisexual, and transgender youth.
			
